Citation Nr: 1702481	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle condition.

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to a compensable rating for service-connected eye disability.

4.  Entitlement to a compensable rating for service-connected acne.

5.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder disability.

6.  Entitlement to an initial rating in excess of 20 percent for service-connected left upper extremity radiculopathy.

7.  Entitlement to an initial compensable rating for service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013, October 2014, and August 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In his initial claim, the Veteran characterized the disability for which he is currently seeking service connection as a left foot condition.  However, the May 2000 service treatment record (STR) that he asserts reflects treatment for a left foot condition documents both ecchymosis of the lateral left foot and a final diagnosis of a bruised left ankle, and his post-service treatment records document complaints of pain in both his ankle and the joint of his foot.  In view of the foregoing evidence, and as the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the Veteran's claim as entitlement to service connection for a left foot/ankle condition.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not yet been afforded a VA examination in connection with his left foot/ankle claim.  VA must provide such an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Here, a May 2000 STR documents treatment for an injury to the Veteran's left ankle with bruising of his lateral left foot, his post-service treatment records document a diagnosis of left pes cavus and an order for orthotics due to pain in the joints of an unspecified foot and ankle, and he has asserted that he is currently experiencing left foot symptoms that first began during service.  Based on the foregoing evidence, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded an initial VA examination and opinion prior to adjudication of his claim.  

The Veteran submitted a notice of disagreement (NOD) with an October 2014 rating decision that denied increased ratings for service-connected acne and eye conditions and service connection for a liver condition.  He also submitted an NOD with an August 2015 rating decision that granted and assigned initial ratings for left upper extremity radiculopathy and a cervical spine condition, and denied an increased rating for a service-connected left shoulder condition.  Although the RO appears to be taking action on these issues, a statement of the case (SOC) has not yet been issued in response to those timely NODs.  Thus, the Board has jurisdiction over the issues to remand these claims for the issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC concerning the issues of entitlement to service connection for a liver condition, and higher ratings for service-connected eye disability, acne, left shoulder disability, left upper extremity radiculopathy, and cervical spine disability, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if timely substantive appeals are filed. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any left foot or left ankle conditions.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current left foot and/or left ankle conditions.  

(b) For each diagnosed left foot and/or ankle condition, is it at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service?

Please explain why or why not, specifically discussing the Veteran's May 8, 2000, in-service ankle injury with ecchymosis of the lateral left foot, his post-service treatment for pes cavus and pain in an unspecified ankle and foot joint, and his reports, including in his September 2014 VA Form 9, that he is still experiencing pain from, and receiving treatment related to, his in-service injury.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the left foot/ankle claim.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

